DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Information Disclosure Statement
The IDS filed on September 13, 2019 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Specification/Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 

The abstract of the disclosure is objected to because of the following issues:
The abstract includes the legal term “means” (see the ninth line of text).
On the fifth line of the abstract, “removable” should be replaced with --removal--.
On the seventh line of the abstract, “devises” should be replaced with --devices--.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-7 and 12 are objected to because of the following informalities:  
In claim 1, on line 5, “a front portion…” appears to be a double inclusion in the claim.  For this reason, “a front portion” should be replaced with --the front portion--.
In claim 1, on line 8, “removable” should be replaced with --removably--.
The preamble of each of claims 2, 3, 4 and 12 is inconsistent with the preamble of the independent claim from which they depend.  For this reason, the preamble, “The multi-mode showerhead and water filter assembly”, as recited in each of the aforementioned claims, should be replaced with --The multi-mode showerhead and integrated offset water filter system--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances of such claim limitations are found in each of claims 3, 5 and 9, respectively, with the recitations:
“adjusting means…”
“mechanical means…” (essentially interpreted as means for mechanically enabling the first nozzle assembly to be removably mounted in the housing)
“…mechanical securing means” (essentially interpreted as means for mechanically securing and removably holding the first nozzle assembly in said housing)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 8, the introduction of “a first nozzle assembly…” is somewhat unclear, in light of the introduction of “a plurality of nozzle assemblies” on line 4 of the claim.  Essentially, it is not clear as to whether or not the “first nozzle assembly” is one of the “plurality of nozzle assemblies”.  As understood, the “first nozzle assembly” is one of the “plurality of nozzle assemblies”, thus it is recommended that --of the plurality of nozzle assemblies -- be inserted on line 8 of claim 1 between “assembly ” and “removably”, in order to clarify the claim.
Further, regarding claim 1, on line 10, the introduction of “a second nozzle assembly…” is somewhat unclear, in light of the introduction of “a plurality of nozzle assemblies” on line 4 of the claim.  Essentially, it is not clear as to whether or not the “second nozzle assembly” is one of is one of the “plurality of nozzle assemblies”, thus it is recommended that --of the plurality of nozzle assemblies -- be inserted on line 10 of claim 1 between “assembly ” and “rotatably”, in order to clarify the claim.
Regarding claim 8, on line 5, the introduction of “a first spray nozzle assembly…” is somewhat unclear, in light of the introduction of “at least two spray nozzle assemblies” on line 4 of the claim.  Essentially, it is not clear as to whether or not the “first spray nozzle assembly” is one of the “at least two spray nozzle assemblies”.  As understood, the “first spray nozzle assembly” is one of the “at least two spray nozzle assemblies”, thus it is recommended that --of the at least two spray nozzle assemblies -- be inserted on line 5 of claim 8 between “assembly ” and “fluidly”, in order to clarify the claim.
Further, regarding claim 8, on line 6, “the hollow water filter cartridge chamber” lacks antecedent basis.  No such “chamber” is properly introduced in the claim prior to this recitation, thus it is unclear to what this recitation is referring.  It should also be noted that line 7 of the claim recites “the water filter cartridge chamber”, and lines 11-12 of the claim recite “the integrated hollow water filter cartridge chamber”, both of which use inconsistent claim language, as compared with the recitation on line 6 of the claim.
Further, regarding claim 8, on line 9, the recitation regarding when the first spray nozzle assembly “is removed” renders the claim indefinite, because no such removability regarding this element is positively included in the claim.
Further, regarding claim 8, on line 10, the recitation regarding the multi-mode selector element being held on the front portion “in a central portion” is unclear, because the claim is not 
Further, regarding claim 8, on line 12, the introduction of “a second spray nozzle assembly…” is somewhat unclear, in light of the introduction of “at least two spray nozzle assemblies” on line 4 of the claim.  Essentially, it is not clear as to whether or not the “second spray nozzle assembly” is one of the “at least two spray nozzle assemblies”.  As understood, the “second spray nozzle assembly” is one of the “at least two spray nozzle assemblies”, thus it is recommended that --of the at least two spray nozzle assemblies -- be inserted on line 12 of claim 8 between “assembly ” and “rotatably”, in order to clarify the claim.
Regarding claim 11, on line 10, the recitation regarding the multi-mode selector element being held on the front portion “in a central portion” is unclear, because the claim is not clear as to what defines this “central portion”.  Is the central portion a region of the front portion?  If so, the claim should be clarified to recite such.
Further, regarding claim 11, on line 12, “the integrated hollow water filter cartridge chamber” lacks clear antecedent basis.  Is this element one and the same as the “water filter cartridge chamber” introduced on line 6 of the claim?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,518,201.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include all of the essentially recited limitations of claim 11 of the instant application, including the “housing” and the recited structural details thereof, the “first spray nozzle assembly” (first, adjustable nozzle assembly), the “removable water filter cartridge”, the “integrated hollow water filter cartridge chamber”, the “multi-mode selector element”, the “second spray nozzle assembly” (second nozzle assembly), and the interrelated details and limitations thereof.

Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,518,201 in view of Tsai, US Patent Application Publication No. 2008/0295242.
Claims 1-8 of U.S. Patent No. 10,518,201 include all of the essentially recited limitations of claims 1-10 and 12 of the instant application, including the recited elements discussed above with respect to claim 11, as well as the “adjusting means” (adjustment lever), and the “mechanical means”/”mechanical securing means” (threads and complimentary threads).  However, the patented claims do not recite the functional feature regarding the second nozzle assembly being “rotatably mounted”, with this functional feature being the result of the inclusion of the “pair of hollow arms” and the “pair of hollow bearing arms”.  Tsai (see Figs. 1-8) shows a prior art showerhead device (1) having a rotatably mounted nozzle assembly (30), wherein the rotatable function is provided by a portion of a housing (10) which includes a pair of hollow arms (each arm symmetrically extending from element 11, as shown in Figs. 2-4) and a pair of It is also noted that the form PTO-892 included herewith cites several prior art references to Lin et al., which show a multi-mode showerhead having a rotatably mounted nozzle assembly, which rotates by inclusion of a pair of hollow arms and corresponding bearing arms.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., US Patent Application Publication No. 2015/0008270, in view of Lin et al., US Patent Application Publication No. 2017/0165685.
filter cartridge chamber”, since no “filter cartridge” element is required by the claim (as clearly evidenced by dependent claims 2 and 4), such can merely be treated as a broad, descriptive term for the “chamber”.  As to the portion of the preamble regarding, “…water filter system”, the recitation can be afforded only limited patentable weight, since it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  
Lin (see Figs. 1-7) shows a prior art showerhead device having a rotatably mounted second nozzle assembly (20), which is rotatably mounted at a second end (generally as at 16) of a substantially hollow housing element, thereby advantageously facilitating rotatable adjustment of the nozzle assembly, while also advantageously permitting water to reach the nozzles of the nozzle assembly through at least one of a pair of hollow arms and bearing arms.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yin, to include a rotatably-mounted adjustment feature for the second nozzle assembly, as taught by Lin, thereby advantageously facilitating rotatable adjustment of the nozzle assembly, while also advantageously permitting water to reach the nozzles of the nozzle assembly through at least one of the pair of hollow arms and gearing arms.
As to claim 3, modified Yin also shows the first nozzle assembly including an adjustment means (80) thereon.  As to the functional recitation, “to control the flow of filtered water out of the first nozzle assembly”, element “80” of Yin provides such a control function, and the “filtered water” recitation has limited patentable weight, since no “filter” element is required by either of claims 1 and 3.  Thus, element “80” is capable of performing the recited function, if water flowing out of the first nozzle assembly is filtered prior to reaching the first nozzle assembly.




Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publications to Wong, Douglas et al., Leber et al., Peel et al., Lin et al. and Huang et al., are cited as of interest.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752